        Case 1:19-cv-03185-RDM Document 87-9 Filed 05/14/20 Page 1 of 2



                        DECLARATION OF WANDA ROSE
                  PROGRAM DEVELOPER AT THE PUBLIC DEFENDER
                                 SERVICE

I, Wanda Rose, certify under penalty of perjury that the following statement is true and correct
pursuant to 28 U.S.C. § 1746.

   1. My name is Wanda Rose. I make these statements based upon my personal knowledge.

   2. I am a program developer in the Mental Health Division at the Public Defender Service
   for the District of Columbia (hereinafter “PDS”) and have served in this role since
   September 21, 2003. PDS is a federally funded, independent organization dedicated to
   representing indigent adults and children facing a loss of liberty in the District of Columbia.
   My principal responsibility as a program developer at PDS is to assist attorneys in my
   division with the social work aspects of their cases.

   3. As part of my duties as a program developer at PDS, I regularly speak to social workers at
   St. Elizabeths Hospital (“SEH”).

   4. Since the pandemic began affecting hospital operations on approximately March 16th,
   2020, I have had the opportunity to speak with several social workers at the hospital about
   outplacement efforts.

   5. I have also spoken with group home providers and nursing homes during the same time
   period.

   6. From these conversations I learned the following:

Nursing home providers have had to decrease their bed capacity to comply with COVID-19
distancing regulations. Most have no available beds. Some are dealing with virus outbreaks at
their facilities. Some nursing homes have suspended all admissions for the duration of the
pandemic, even though the nursing homes admit having available beds.

Some group home providers I have spoken with have said they are not accepting people during
the pandemic. Other providers want assurances that individuals can be tested and receive results
quickly. Most providers are asking for two negative tests prior to acceptance. Some providers are
not calling back after finding out that the individual seeking outplacement is from SEH. I have
had this experience and the social workers at SEH have reported to me that they have had the
same experience. I have had to call group home providers repeatedly to get them to call back
about scheduling an interview for an individual. Group home providers have said that the video
interview format is a hindrance and they were “not able to get a feel for the person” on video. I
have been told by group home providers that they are interviewing numerous people for each
available slot. I have seen the group home vacancy lists since the end of March 2020. Some
openings have not been filled and have been carried over onto the next vacancy list.
        Case 1:19-cv-03185-RDM Document 87-9 Filed 05/14/20 Page 2 of 2



On May 6, 2020, I spoke to Sophy Varghese, the Director of Social Work, at SEH. She told me
that the only discharges the hospital has had during the pandemic were those in which a provider
had accepted the individual prior to the pandemic. She said that while group home providers
have been willing to interview via videoconference, they have not actually accepted anyone.
Sophy Varghese also expressed concern about discharging patients at this time when services
from Community Support Agencies (“CSA”) have been diminished due to the virus. I have been
in WebEx treatment meetings with individuals who are currently seeking outplacement and no
representative from the CSA was present.

I have also had opportunity to speak several times during the pandemic with Alvin Hinkle, the
Continuity of Care Chief at the Department of Behavioral Health (“DBH”). He assists with
finding community placements for individuals at SEH and he works with group home providers.
I asked him if he would be able to talk to the providers about willingness to accept our clients,
those that SEH feels are clinically ready to leave and that they are actively seeking placement
for. Alvin Hinkle told me that providers are allowed to choose who they will accept. DBH does
not get involved in this. I tried repeatedly to ask him about some of our clients individually, but
he refused to answer and referred me back to SEH instead. I asked Mr. Hinkle if it might be
possible to use crisis beds to help get individuals out of the hospital. He said he could not
authorize this, and that those beds were only for individuals in crisis, not as a step-down from the
hospital. I have called the crisis beds at different points during this time, and was told that they
had available bed space.

I have asked about using the quarantine hotel at Skyline as a way to help with outplacement. I
was told by a social worker at SEH that they have not been directed by DBH that they can refer
people there, nor have any other possible housing options been offered other than the group
home vacancy list.

I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct to the best of my knowledge and belief.

Executed on the 13th day of May 2020, in North Beach, Maryland.


Wanda Rose
____________________________
Program Developer
Public Defender Service for DC
633 Indiana Ave. NW
Washington, DC




                                                 2
